
	

113 HR 2985 IH: Combination Drug Development Incentive Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2985
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Chaffetz (for
			 himself, Mr. Coble, and
			 Mr. Salmon) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend section 505 of the Federal Food, Drug, and
		  Cosmetic Act to provide incentives for the development of new combination
		  drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Combination Drug Development Incentive
			 Act of 2013 .
		2.Applicability to
			 combination drugs submitted under a new drug application
			(a)In
			 generalClause (ii) of section 505(c)(3)(E) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355(c)(3)(E)(ii)) is amended—
				(1)by striking
			 (ii) If an application submitted under subsection (b) for a drug, no
			 active ingredient (including any ester or salt of the active ingredient) of
			 which has been approved in any other application under subsection (b),
			 and inserting (ii)(I) If an application submitted under subsection (b)
			 for a drug, and described in subclause (II) or (III),; and
				(2)by adding at the
			 end the following:
					
						(II)An application is described in this
				subclause if no active ingredient (including any ester or salt of the active
				ingredient) of the drug for which the application has been submitted has been
				approved in any other application under subsection (b).
						(III)An application is described in this
				subclause if—
							(aa)the application contains reports
				of new clinical investigations (other than bioavailability studies) essential
				to the approval of the application and conducted or sponsored by the
				applicant;
							(bb)the application is for a drug
				which contains a combination of active ingredients; and
							(cc)no such combination of active
				ingredients has been approved in any other application under subsection
				(b).
							.
				(b)ApplicabilitySubclause
			 (I) of section 505(c)(3)(E)(ii) of the Federal Food, Drug, and Cosmetic Act, as
			 designated by subsection (a)(1), is amended by striking is approved
			 after the date of the enactment of this clause and inserting is
			 approved after January 1, 2014, in the case of an application described in
			 subclause (II) or subclause (III).
			(c)Conforming
			 amendmentClause (iii) of section 505(c)(3)(E) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355(c)(3)(E)) is amended by striking
			 If and inserting Except as provided in clause (ii),
			 if.
			3.Applicability to
			 combination drugs submitted under an abbreviated new drug application
			(a)In
			 generalClause (ii) of section 505(j)(5)(F) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(F)) is amended—
				(1)by striking
			 (ii) If an application submitted under subsection (b) for a drug, no
			 active ingredient (including any ester or salt of the active ingredient) of
			 which has been approved in any other application under subsection (b),
			 and inserting (ii)(I) If an application submitted under subsection (b)
			 for a drug, and described in subclause (II) or (III),; and
				(2)by adding at the
			 end the following:
					
						(II)An application is described in this
				subclause if no active ingredient (including any ester or salt of the active
				ingredient) of the drug for which the application has been submitted has been
				approved in any other application under subsection (b).
						(III)An application is described in this
				subclause if—
							(aa)the application contains reports of
				new clinical investigations (other than bioavailability studies) essential to
				the approval of the application and conducted or sponsored by the
				applicant;
							(bb)the application is for a drug which
				contains a combination of active ingredients; and
							(cc)no such combination of active
				ingredients has been approved in any other application under subsection
				(b).
							.
				(b)ApplicabilitySubclause (I) of section 505(j)(5)(F) of
			 the Federal Food, Drug, and Cosmetic Act, as designated by subsection (a)(1),
			 is amended by striking is approved after the date of the enactment of
			 this subsection and inserting is approved after January 1, 2014,
			 in the case of an application described in subclause (II) or subclause
			 (III).
			(c)Conforming
			 amendmentClause (iii) of section 505(j)(5)(F) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(F)) is amended by striking
			 If and inserting Except as provided in clause (ii),
			 if.
			
